SECOND AMENDMENT TO
EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT


This Second Amendment to Executive Supplemental Compensation Agreement is
entered into as of January 23, 2009, by and between Valley Business Bank, a
California banking corporation (formerly known as Bank of Visalia) (the “Bank”)
and Roy O. Estridge (“Executive”).
 
RECITALS


A.           The Bank and Executive are parties to that certain Executive
Supplemental Compensation Agreement dated as of April 15, 2002, as amended by
that certain Amendment dated as of December 31, 2008 (collectively, the
“Original Agreement”).  Capitalized terms used in this Second Amendment without
definition shall have the meanings given such terms in the Original Agreement.


B.           Valley Commerce Bancorp, the parent company of the Bank,
anticipates that it will participate in the United States Treasury Department’s
TARP Capital Purchase Program (the “CPP”).  For purposes of this Second
Amendment, the “CPP Covered Period” shall mean any period during which (i)
Executive is a senior executive officer and (ii) the Treasury Department holds
an equity or debt position acquired from Valley Commerce Bancorp in the CPP.


C.           The CPP imposes certain limits on the amount of benefits that may
be paid to Executive under the Original Agreement.  The parties desire to amend
the Original Agreement to preserve certain of the benefits to Executive under
the Original Agreement.


NOW, THEREFORE, the parties agree to the following:


1.           Amendment.  The following amendment of Section 1.2 of the Original
Agreement shall be effective during the CPP Covered Period.  During the CPP
Covered Period, Section 1.2 is amended in its entirety to read as follows:


1.2           Applicable Percentage.  The term “Applicable Percentage” shall
mean that percentage listed on Schedule “A” attached hereto which is adjacent to
the number of calendar years which shall have elapsed from the date of this
Agreement and ending on the date the Executive terminates employment with the
Bank.  Notwithstanding the foregoing or the percentages set forth on Schedule
“A”, but subject to all other terms and conditions set forth herein, the
“Applicable Percentage” shall be:  one hundred percent (100%) upon the
occurrence of a Change in Control, or the Executive’s Disability, or the
Executive’s death.
 

--------------------------------------------------------------------------------


 
2.           No Further Modification.  Except as expressly provided in this
Second Amendment, the Original Agreement remains unmodified and in full force
and effect.  In the event of a conflict between the provisions of the Original
Agreement and this Second Amendment, the provisions of this Second Amendment
shall control.
 
The parties have executed this Second Amendment as of the date set forth above.
 
EXECUTIVE:
 
BANK:
     
Valley Business Bank, a California
/s/ Roy O. Estridge
 
banking corporation
Roy O. Estridge
     
By:
 /s/ Donald A. Gilles
 
Name:
Donald A. Gilles
 
Title:
President / CEO

 
 
 
 